Citation Nr: 0710163	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-17 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1942 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1. The veteran's service medical records are unavailable and 
further attempts to obtain the service medical records would 
be futile. 

2. Residuals of low back injury with onset during service are 
not shown; the current low back disability, degenerative 
joint disease and a herniated disc of the lumbar spine, is 
unrelated to an injury, disease, or event of service origin, 
and degenerative joint disease was not manifested to a 
compensable degree within one year after separation from 
service. 


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service and service connection for degenerative joint 
disease as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated 
in May 2004.  The notice included the type of evidence needed 
to substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The veteran was also informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his 


behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable, as no disability rating will be 
assigned, any deficiency as to VCAA compliance is rendered 
moot.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  After several requests to the Federal 
custodian of service records, the RO was unable to verify the 
veteran's status as a prisoner of war in 1944 in the 
Philippines, or that he received a Purple Heart for a gunshot 
wound in 1944.  Also, the veteran's service medical records 
are unavailable, most likely destroyed by a fire in 1973 at 
the National Personnel Records Center.  In November 2005, 
after repeated attempts to obtain the veteran's service 
medical records from the Federal custodian, the RO determined 
that the service medical records were unavailable and that 
further attempts to obtain the records would be futile.  In 
accordance with 38 C.F.R. § 3.159(e), in a letter, dated in 
November 2005, the RO notified the veteran of the 
unavailability of the service medical records. 

The RO did afford the veteran a VA examination to obtain a 
medical opinion in order to decide the claim. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including arthritis, degenerative joint disease, if 
degenerative joint disease is manifested to a compensable 
degree within the year after service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service" even though there is no official record of 
such incurrence or aggravation. 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  However § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability and that the veteran is required to meet 
his evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389 (1996). 

When a veteran's service records are presumed to have been 
destroyed in the fire that occurred at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973, VA has 
a heightened obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt standard of proof.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The law does not, however, lower the legal 
standard for proving a claim of service connection but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Factual Background

As previously explained the veteran's service medical records 
are unavailable and the RO's attempts to obtain service 
records from other sources, such as sick reports or reports 
of the Surgeon General have been unsuccessful, and the NPRC 
confirmed that the veteran's service record could not be 
reconstruct and NPRC could not verify the veteran's award of 
a Purple Heart or his status as a prisoner of war.

The veteran asserts that he sustained a back injury in 1942 
at Fort Hood, and that he has experienced pain ever since.  
The veteran has also states that his back injury stems from a 
bullet wound to the thoracic area in 1944.

In a rating decision in November 2005, the RO denied service 
connection for residuals of a gunshot wound to the chest.  
After the veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the denial of 
the claim. 

Although the service medical records are unavailable, there 
is no medical evidence contemporaneous with service from any 
other source, such as private medical records, of residuals 
of a back injury.

After service, the veteran filed his original claim of 
service connection for residuals of a back injury in February 
2004.  

VA records from 2003 to 2004 show that X-rays in May and 
August 2003 revealed a metallic density in the right lower 
lobe of the lung with pleural thickening. In July 2004, the 
veteran's list of health problems included degenerative joint 
disease of the back.  

On VA examination in February 2005, after a review of the 
veteran's file, the examiner noted the veteran's history of a 
bullet wound in the thoracic cage in 1944, the X-ray evidence 
of metallic density in the lateral aspect of the thoracic 
area, and the veteran's claim that his back condition is due 
to the bullet wound injury.  The examiner reported that an 
MRI revealed disc herniation at L5-S1 and L4-L5.  The 
examiner expressed the opinion that the current back 
condition was less likely than not related to the bullet 
wound in the right lower thoracic region due to the distance 
between the wound and the low back area. 

Analysis

Although the unavailability of the service medical records 
precludes an affirmative showing of the onset of a back 
disability during service or of chronic back disability 
during, service connection may still be established by 
continuity of symptomatology after service, by presumptive 
service connection for a chronic disease, or by the diagnosis 
of the disability after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  

After service, degenerative joint disease of the back was 
first documented in 2003, 57 years after service and well 
beyond the one-year presumptive period for arthritis, 
degenerative joint disease, as a chronic disease under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  And the 
absence of documented complaints of back pain from 1946 to 
2003 weighs against the claim of continuity of 
symptomatology.  Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.). 

As for proof of service connection based on the initial 
documentation of a back disability after service under 
38 C.F.R. § 3.303(d), where as here, the determinative issue 
involves a question of medical causation, that is, medical 
evidence of an association or link between the current low 
back disability and an injury or event during service, 
competent medical evidence is required to substantiate the 
claim.

On the question of medical causation, the veteran has not 
submitted any medical evidence of a link between the current 
low back disability and either the claimed injury in 1942 or 
the wound in the thoracic area.  

The record does contain the opinion of a VA examiner who 
stated that the current back condition was less likely than 
not related to the bullet wound in the right lower thoracic 
region due to the distance between the wound and the low back 
area.  This evidence opposes, rather than supports, the 
claim. 

As for the veteran's statements, where as here, the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence of a nexus or 
relationship between the post-service diagnosis and service 
is required to support the claim.  The veteran, as a 
layperson, is not competent to provide a medical opinion. 
Consequently his statements that associate the post-service 
back disability to service do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board must reject the veteran's 
statements as favorable evidence linking the current back 
disability to service.




As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence favorable to the claim of service 
connection for residuals of a back injury, the preponderance 
of the evidence is against the claim, the benefit-of-the- 
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b). 


ORDER

Service connection for residuals of a back injury is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


